Order, Supreme Court, New York County (Edward Lehner, J.), entered August 27, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*139Inasmuch as the evidence of record demonstrates that the complained-of hazard upon defendant’s premises, a wet locker room floor, was not visible and apparent, much less visible and apparent for a sufficient period to permit its discovery and remediation, the complaint was properly dismissed (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Uhlich v Canada Dry Bottling Co. of N.Y., 305 AD2d 107 [2003]). Contrary to plaintiffs contention, the deposition testimony of defendant’s witness to the effect that she occasionally observed club members track water into the locker room from the pool or shower areas was insufficient to raise a triable issue as to whether the alleged hazard was an instance of an ongoing and recurrent condition of which defendant should have been aware (see Segretti v Shorenstein Co., E., 256 AD2d 234 [1998]; Peso v American Leisure Facilities Mgt. Corp., 277 AD2d 48 [2000]). Concur—Tom, J.E, Andrias, Sullivan and Lerner, JJ.